         Case 1:06-cv-02280-JPO Document 267 Filed 03/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TIMOTHY D. LAURENT, on behalf of
 himself and all others similarly situated,
                                Plaintiffs,                        06-CV-2280 (JPO)

                     -v-                                                ORDER

 PRICEWATERHOUSECOOPERS LLP,
 et al.,
                   Defendants.


J. PAUL OETKEN, District Judge:

       In light of the possible Supreme Court review of the Second Circuit’s decision in Laurent

v. PricewaterhouseCoopers LLP, 945 F.3d 739, 749 (2d Cir. 2019), the Court hereby stays this

action pending the outcome of PricewaterhouseCoopers LLP’s petition for certiorari. The parties

are directed to file a joint status letter informing the Court when a decision regarding the pending

cert petition has been made.

       The Clerk of Court is directed to stay the case pending further order.

       SO ORDERED.

Dated: March 10, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
